EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Felix Fischer on 08/31/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claims 12 & 14 have been rejoined
In Claim 12, line 6, -- forming a bottom of the first volume – was inserted after “plurality of dividers”
In Claim 12, line 7, -- first – was inserted before “distance”
In Claim 12, line 11, “lesser distance” was deleted and replaced with – second distance less than the first distance –
In Claim 12, lines 12-13, -- said second divider forming a bottom of the second volume, – was inserted before “said second divider”
In Claim 12, line 17, --, each successively lower divider forming a successive volume – was inserted after “first channel”
In Claim 12, line 21, “volumes” was deleted and replaced with – each successive volume – 
Claims 7, 15-16 & 20-29 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762